                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


   CLIFFORD JEFFERSON EL BEY

                    Plaintiff;                         Civil Action No.: 19-cv-10629 (PGS)(LHG)

          V.

                                                                   MEMORANDUM
   CREDIT ACCEPTANCE CORPORATION
                                                                    AND ORDER
   and JULIA CLARK,

                    Defendants.



 SHERIDAN, U.S.D.J.

        This matter comes before the Court on Defendants’ Credit
                                                                 Acceptance Corporation’s and
 Julia Clark’s (“Defendants” or “CAC”) motion to dism
                                                      iss for failure to state a claim upon which
relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6
                                                          ). (ECF No. 3). For the reasons stated
herein, CAC’s motion to dismiss is granted with preju
                                                      dice.

                                                  I.

        Plaintiff is a an “English National” whose rights are purp
                                                                  ortedly protected by the “Bill of
Rights rooted in the Magna Carta of 1215.” (Opposition
                                                       to Brief on Motion to Consolidate Actions
and Dismiss Complaint Pursuant to Fed. R. Civ. P. 12
                                                     (b)(6) (“P1. Opp. Br.”) at 4, ECF No. 4). He
does not purport to be a citizen of the United States or
                                                         subject to our laws.
       In this case, Plaintiff owed CAC S25,429 in connectio
                                                             n with the purchase of a vehicle.
(See Compi. at 16-17 of 44, ECF No. 1-2). In payment
                                                     of this debt, Plaintiff issued CAC a
     “(coupon) money order note” from his “government created Cestui Que Trust’ accoun
                                                                                       t,1” rather
     than tendering any currency recognized by our government. (Id.). The “(coupon) money
                                                                                          order
     note” was for the full amount of his alleged debt, $25,429, and made payable to the “Depa
                                                                                               rtment
     of Treasury for Credit Acceptance.” (Id. at 16-17, 28 of 44). A scanned copy of
                                                                                     this alleged
     “coupon,” which appears to be an ordinary Bank of America personal check, is provided
                                                                                           below.
                                                                   -
     CLIFFORDJEFFERSON ELBEY                         -8
                                                                                  j             -.
                                                                                                            I 1O
        1253 NORTH AVE.
        PLAINFIELD, NJ 07062-1724                                        /                             6-33i2l2 J
                                                              //f’f-?L_Date                                  97760
                    D4-.                   r1)ç v{-                 -kce
      I)ay to the                                                                          ,
                                                                         t
                                                                                               _


                                                                    .
                                                                                      %I   Li      ‘1,.?L
 •
                                      tv,cL         (i                                Dollars
       BankofAmerica                                                             rJ C-t
       ACHRjTa2I2ooa3
                                                              .
                                                                             Q                 /i’tA’•i
      For                             -——




 (Id. at 28 of 44). It is unclear what significance, if any, the “Arbor Day Foundation”
                                                                                        logo bears to
the instant dispute. CAC, unsurprisingly, rejected Plaintiff’s “(coupon) money order
                                                                                     note” as valid
payment and requested that Plaintiff provide validation that he had the right to
                                                                                 issue the coupon,
which Plaintiff failed to do. (See Id. at 17 of 44). Plaintiff alleges that CAC’s
                                                                                  actions in attempting
to collect the balance of Plaintiffs debt after issuing the above “(coupon)
                                                                            money order note,”
violated a myriad of federal laws.      (See Compl.; see also P1. Opp. Br.).
            Plaintiff initially filed this action in the Superior Court of New Jersey, Middle
                                                                                              sex County,
Chancery Division on December 4, 2018. (ECF No. 1-2). Defendant remov
                                                                      ed this matter to



 Black ‘s Law Dictionary defines “cestui que trust” as “[ojne who possesses equitab
                                                                                    le rights in
property, usu. Receiving the rents, issues, and profits from it; BENEFICIARY.” Cestui
                                                                                      que trust.
BLACK’S LAW DICTIONARY (9tI ed. 2009).

                                                     2
 federal court on April 23, 2019 on both federal question and diversity jurisdiction grounds. (ECF

 No. 1-7). On May 14, 2019, CAC moved to dismiss the Complaint pursuant to Fed. R. Civ. P.

 12(b)(6). While CAC’s Motion to Consolidate Actions and Dismiss Complaints was pending, on

 July 30, 2019, Plaintiff filed a Motion for Summary Judgment and Default Judgment against CAC.

 (ECF No. 6). Plaintiff’s Motion for Summary Judgment and Default Judgment is allegedly a

 collection of passages excerpting Canon Law, Religious English Christian Customary Laws, Bible

 verses, the U.S. Constitution, English Merchant Common Law, inter a/ia. (See ECF. No. 6).

Moreover, it does not set forth any facts, let alone a statement of material facts not in dispute. See

L. Civ. R. 56.1.

                                                  II.

         On Defendant’s motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6), the Court is required to accept as true all allegations in the Complaint and all reasonable

inferences that can be drawn therefrom, and to view them in the light most favorable to the non-

moving party. See Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir.

1994).   “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a

court will accept well-pleaded allegations as true for the purposes of the motion, it will not accept

bald assertions, unsupported conclusions, unwarranted inferences, or sweeping legal conclusions

cast in the form of factual allegations. Jqbal, 556 U.S. at 678-79; see also Morse v. Lower Merion

School District, 132 F.3d 902, 906 (3d Cir. 1997). A complaint should be dismissed only if the

well-pleaded alleged facts, taken as true, fail to state a claim. See In re Warfarin Sodium, 214 F.3d

395, 397-98 (3d Cir. 2000). The question is whether the claimant can prove any set of facts



                                                 3
 consistent with his or her allegations that will entitle him or her to relief, not whether that person

 will ultimately prevail. Semerenko v. Cendant Corp., 223 F.3d 165, 173 (3d Cir. 2001). “The

 pleader is required to ‘set forth sufficient information to outline the elements of his claim or to

 permit inferences to be drawn that these elements exist.” Kost v. Kozakewicz, 1 F.3d 176, 183

 (3d Cir. 1993) (quoting 5A Wright & Miller, Fed. Practice & Procedure: Civil 2d
                                                                                       §   1357, at 340

(2d ed. 1990)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the ‘grounds’ of his ‘entitle[mentj

to relief requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Twombly, 550 U.S. at 555 (internal quotation marks and citation

omitted). “Factual allegations must be enough to raise a right to relief above the speculative level,

    on the assumption that all the allegations in the complaint are true (even if doubtful in fact),.

   .“   Id.

          Where, as here, the plaintiff is proceeding pro Se, the Court should read the complaint

generously and hold it “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).

                                                 III.

          In this matter, the Complaint is barely intelligible.   It primarily consists of passages

explaining Plaintiffs heritage and beliefs, a brief factual allegation section setting forth hard-to-

follow and conclusory allegations, excerpts of random legal authority, and scattered references to

a wide variety of federal laws, statutes, and Constitutional provisions, among other authority. (See

Dkt. No. 1-2). Read generously, Plaintiff alleges that CAC’s attempts to collect on a debt after he

allegedly discharged said debt by issuing CAC a “(coupon) money order note” from his




                                                 4
    “government created ‘Cestui Que Trust’ account” resulted in substantial violations of his rights

    and a violation of several federal laws.

            At oral argument, Plaintiff did not explain his complaint to a standard which sets forth a

    cause of action. In this regard, the Complaint falls well short of satisfiing Fed. R. Civ. P. 8’s

    pleading requirements of showing a short and plain statement of the cause of action.                  Here,

    Plaintiffs thin factual allegations, read in conjunction with Plaintiffs random references to legal

    authority, do not raise a reasonable inference that CAC is liable to Plaintiff for attempting to collect

on Plaintiffs debt. In fact, Plaintiffs allegations do not even suggest that any form of relief is

remotely plausible.

           Additionally, at oral argument, Plaintiff exclusively relied on Canon Law. (See Notice of

Visitation Canon Law and Acceptance of Occupying the Office of General Guardian and Executor

Canon Law 3300, 3305, ECF No. 15).                        However, claims brought under Canon Law are

nonjusticiable. St. Matthew ‘s Slovak Roman Catholic Congregation v. Most Reverend Wuerl, 106

F. App’x 761, 768 (3d Cir. 2004). “It is not the province of the federal courts to interpret and

apply Canon Law.” Id. (collecting cases). Moreover, the types of currency accepted to discharge

debt in the United States are set forth within our statutes. See, e.g., 31 U.S.C.             §   5103 (“United

States coins and currency       .   .   .   are legal tender for all debts, public charges, taxes, and dues.”).

Canon law has no authority to direct same. Thus, to the extent Plaintiff seeks to bring any claims

under Canon Law, they are dismissed as nonjusticiable and nonsensible.2




2
   As an additional note, the Court would like to unequivocally state that it does not bear any
‘conflict of interest because of past proceedings.” (ECF No. 4 at 17; ECF No. 6-1 at 13).
Although Mr. El Bey has come before the Court in previous matters, in no way do any of those
previous matters before the Court involving Mr. El Bey impact its ability to be fair and impartial
in this case.

                                                            5
                                           CoNcLusIoN

       For all of the foregoing reasons, Defendants’ motion to dismiss is granted. Dismissal is

with prejudice since the Court finds that amendment is futile. After reviewing all of the

documents, Plaintiff’s tender is a note that is not recognized under federal law, and any

amendment to the complaint is futile. See generally Olsen v. Citi Bank Legal Dep ‘t, No.

CV15219OMASLHG, 2015 WL 7258861, at *3 (D.N.J. Nov. 17, 2015) (dismissingpro se

complaint with prejudice where amendment was futile).




                                                6
                                                    ORDER

          Having carefully reviewed and taken into consideration the submissions of the parties, as

well as the arguments and exhibits therein presented, and for good cause shown, and for all of the

foregoing reasons,

                          16th
          IT IS on this          day of October, 2019,

          ORDERED that Defendant’s motion to dismiss (ECF No. 3) is GRANTED; and it is

further

          ORDERED that the Complaint in this action is dismissed with prejudice; and it is further

          ORDERED that the Clerk of the Court is directed to close this case.




                                                   PETER G. SHERIDAN, U.S.D.J.




                                                     7
